                                           Case 5:20-cv-03801-VKD Document 7 Filed 07/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8     RICKEY WILLIAMS,                                     Case No. 20-cv-03801-VKD
                                                          Plaintiff,
                                   9
                                                                                              ORDER TO SHOW CAUSE WHY
                                                    v.                                        ACTION SHOULD NOT BE
                                  10
                                                                                              DISMISSED
                                  11     COUNTY OF SAN MATEO, et al.,
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Plaintiff Rickey Williams filed this action on June 9, 2020. Dkt. No. 1. The Court granted

                                  15   Mr. Williams’s application to proceed in forma pauperis and screened his complaint pursuant to

                                  16   28 U.S.C. § 1915(e). Dkt. No. 6. The Court ordered Mr. Williams to file an amended complaint

                                  17   by June 29, 2020, but he has not done so. Nor has Mr. Williams filed his consent or declination to

                                  18   magistrate judge jurisdiction as directed.

                                  19             The Court possesses the inherent power to dismiss an action sua sponte “to achieve the

                                  20   orderly and expeditious disposition of cases.” Link v. Wabash R.R. Co., 370 U.S. 626, 629–33

                                  21   (1962).

                                  22             Accordingly, Mr. Williams is directed to file a written response to this order by July 7,

                                  23   2020 to show cause why this action should not be dismissed without prejudice for failure to

                                  24   prosecute.

                                  25             IT IS SO ORDERED.

                                  26   Dated: July 2, 2020

                                  27
                                                                                                      VIRGINIA K. DEMARCHI
                                  28                                                                  United States Magistrate Judge
